


Exhibit 10.44
    


EXECUTION VERSION


CREDIT AGREEMENT
dated as of


May 22, 2013
among
AMERICAN APPAREL, INC.,
THE FACILITY GUARANTORS PARTY HERETO,
LION/HOLLYWOOD L.L.C., AS INITIAL LENDER
and
THE OTHER LENDERS FROM TIME TO TIME PARTY HERETO
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

SECTION 1.01
Definitions    1

SECTION 1.02
Terms Generally.    11

SECTION 1.03
Accounting Terms; GAAP.    11

ARTICLE II Amount and Terms of Credit
12

SECTION 2.01
Loans.    12

SECTION 2.02
Making of Loans.    12

SECTION 2.03
Notes.    12

SECTION 2.04
Mandatory Principal and Interest Payments on Loans.    13

SECTION 2.05
Default Interest.    14

SECTION 2.06
Increased Costs.    14

SECTION 2.07
Optional Prepayment of Loans; Reimbursement of Lenders.    15

SECTION 2.08
Mandatory Prepayment; Commitment Termination.    16

SECTION 2.09
Maintenance of Loan Account; Statements of Account.    16

SECTION 2.10
Payments.    16

SECTION 2.11
Settlement Amongst Lenders.    17

SECTION 2.12
Taxes.    17

SECTION 2.13
Mitigation Obligations; Replacement of Lenders.    20

ARTICLE III Representations and Warranties
21

SECTION 3.01
Organization; Powers.    22

SECTION 3.02
Authorization; Enforceability.    22

SECTION 3.03
Governmental Approvals; No Conflicts.    22

SECTION 3.04
First Lien Credit Agreement Representations.    22

ARTICLE IV Conditions
23

SECTION 4.01
Closing Date.    23

ARTICLE V Covenants
25

SECTION 5.01
Senior Notes Indenture.    25

SECTION 5.02
Notices.    25

SECTION 5.03
Use of Proceeds.    26

SECTION 5.04
Additional Subsidiaries.    26

SECTION 5.05
Security.    27

SECTION 5.06
Designation of Restricted and Unrestricted Subsidiaries.    28

ARTICLE VI Events of Default
28

SECTION 6.01
Events of Default.    28

SECTION 6.02
Remedies on Default.    31

SECTION 6.03
Application of Proceeds.    31





--------------------------------------------------------------------------------




ARTICLE VII Guarantee
32

SECTION 7.01
Guarantee.    32

SECTION 7.02
Release of a Guarantor.    33

SECTION 7.03
Limitation of Facility Guarantor’s Liability.    34

SECTION 7.04
Contribution.    34

SECTION 7.05
Waiver of Subrogation.    34

SECTION 7.06
Waiver of Stay, Extension or Usury Laws.    34

ARTICLE VIII Miscellaneous
35

SECTION 8.01
Notices.    35

SECTION 8.02
Waivers; Amendments.    35

SECTION 8.03
Expenses; Indemnity; Damage Waiver.    37

SECTION 8.04
Successors and Assigns.    39

SECTION 8.05
Survival.    42

SECTION 8.06
Counterparts; Integration; Effectiveness.    42

SECTION 8.07
Severability.    42

SECTION 8.08
Right of Setoff.    43

SECTION 8.09
Governing Law; Jurisdiction; Consent to Service of Process.    43

SECTION 8.10
WAIVER OF JURY TRIAL.    44

SECTION 8.11
Press Releases and Related Matters.    44

SECTION 8.12
Headings.    45

SECTION 8.13
Interest Rate Limitation.    45

SECTION 8.14
Additional Waivers.    45

SECTION 8.15
Confidentiality.    47

SECTION 8.16
Patriot Act.    48

SECTION 8.17
Foreign Asset Control Regulations.    49





--------------------------------------------------------------------------------




EXHIBITS
Exhibit A:        Form of Assignment and Acceptance
Exhibit B:        Form of Note
Exhibit C:        Form of Joinder
Exhibit D-1        Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships)
Exhibit D-2        Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships)
Exhibit D-3        Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships)
Exhibit D-4        Form of U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships)




SCHEDULES
Schedule 1.01(a):    Lenders and Commitments
Schedule 3.01:        Organization Information






--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of May 22, 2013, among:
(a)    AMERICAN APPAREL, INC., a corporation organized under the laws of the
State of Delaware, with its principal executive offices at 747 Warehouse Street,
Los Angeles, California, for itself and as agent (in such capacity, the
“Borrower”);
(b)    the FACILITY GUARANTORS now or hereafter party hereto;
(d)    LION/HOLLYWOOD L.L.C., as the initial lender hereunder; and
(d)    the other LENDERS from time to time party hereto;
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:
ARTICLE I



ARTICLE IIDefinitions
SECTION .Definitions
.
As used in this Agreement, the following terms have the meanings specified
below:
“Affiliate” means, with respect to a specified Person, any Person that directly
or indirectly through one or more intermediaries Controls, is Controlled by or
is under common Control with the Person specified.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to (i) until the Closing Date, the aggregate amount of such Lender’s
Commitments then in effect and (ii) thereafter, the aggregate then unpaid
principal amount of such Lender’s Loans, including PIK Interest added to the
principal amount of such Loans, if any.
“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified and in effect from time to time.
“American Apparel (USA)” means American Apparel (USA), LLC, a California limited
liability company.
“Applicable Law” means as to any Person: (i) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law and (ii) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and




--------------------------------------------------------------------------------




an assignee (with, if applicable, the consent of any party whose consent is
required by Section 8.04), in the form of Exhibit A.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. §101 et seq.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning set forth in the Preamble to this Agreement.
“Borrowing” means the incurrence of Loans on the Closing Date.
“Borrowing Notice” means a request by the Borrower for a borrowing of Loans
delivered in accordance with Section 2.02(a).
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed.
“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided that,
notwithstanding the foregoing, Capital Stock shall not include Indebtedness
convertible into or exchangeable for Capital Stock.
“Cash Interest” has the meaning provided in Section 2.04(a).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §9601 et seq.
“Change in Law” means (i) the adoption of any law, rule or regulation after the
Closing Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (iii) compliance by any Credit Party with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date. Notwithstanding anything herein
to the contrary, (x) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a Change in Law, regardless of the date enacted, adopted, issued
or implemented.
“Change of Control” has the meaning provided in the Senior Notes Indenture.
“Change of Control Offer” has the meaning provided therefor in Section 2.08(a).




--------------------------------------------------------------------------------




“Change of Control Payment” has the meaning provided therefor in Section
2.08(a).
“Change of Control Payment Date” has the meaning provided therefor in Section
2.08(a).
“Charges” has the meaning provided therefor in Section 8.13.
“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement, its by-laws and all shareholder or
other equity holder agreements, voting trusts and similar arrangements to which
such Person is a party or which is applicable to its Capital Stock, and all
other arrangements relating to the Control or management of such Person.
“Closing Date” means May 22, 2013.
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document (if any).
“Collateral Agent” means any collateral agent appointed pursuant to the Security
Documents.
“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder to make Loans to the Borrower in an amount not to exceed
the amount set forth opposite its name on Schedule 1.01(a) hereto. As of the
Closing Date, the aggregate amount of the Commitments is $4,500,000.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Control” means the possession, directly or indirectly, of the power (i) to vote
25% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (ii) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means (i) the Lenders, (ii) any Collateral Agent, (iii) the
beneficiaries of each indemnification obligation undertaken by the Borrower and
the other Loan Parties under any Loan Document, (iv) any other Person to whom
Obligations under this Agreement and other Loan Documents are owing and (v) the
successors and assigns of each of the foregoing.
“Credit Party Expenses” means, without limitation, (i) all reasonable
out-of-pocket expenses incurred by any Collateral Agent, such Collateral Agent’s
Affiliates, the Initial Lender, the Initial Lender’s Affiliates and any other
Lender, including the reasonable fees, charges and disbursements of counsel for
the Initial Lender, the Lenders and such Collateral Agent, outside consultants
for the Initial Lender and any Collateral Agent (including, without limitation,
commercial finance examiners), in connection with the negotiation, preparation
and administration of the Loan Documents or any amendments, modifications,
supplements or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), including the
reasonable out-of-pocket expenses




--------------------------------------------------------------------------------




incurred by the Initial Lender and its Affiliates in connection with the
monitoring and oversight of the Lenders’ Loans (including expenses of counsel
and costs associated with tax advice, structuring and reporting) and (ii) all
reasonable out-of-pocket expenses incurred by the Initial Lender, any Lender and
any Collateral Agent, including the reasonable fees, charges and disbursements
of counsel and outside consultants for each of the Initial Lender, such Lender
and such Collateral Agent (including, without limitation, commercial finance
examiners), in connection with the enforcement or protection of their rights in
connection with the Loan Documents, or in connection with the Loans made
hereunder, including all reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations; provided
that the Lenders who are not the Initial Lender and any Collateral Agent shall
be entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for additional counsel).
“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under the Bankruptcy Code.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would become an Event of Default.
“Default Rate” has the meaning provided in Section 2.05.
“dollars” or “$” refers to lawful money of the United States of America.
“Eligible Assignee” means any assignee permitted by and consented to in
accordance with Section 8.04(b); provided that in no event shall the Borrower or
any of its Affiliates (other than the Initial Lender and its Affiliates) be
Eligible Assignees.
“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the preservation or
reclamation of natural resources, to the handling, treatment, storage, disposal
of Hazardous Materials or to the assessment or remediation of any Release or
threatened Release of any Hazardous Material or to the environment.
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party or one of their Subsidiaries
directly or indirectly resulting from or based upon (i) violation of any
Environmental Law, (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Events of Default” has the meaning assigned to such term in Section 6.01.
“Excluded Taxes” means, with respect to any Collateral Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (i) income or franchise Taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (ii) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction in which the
Borrower is




--------------------------------------------------------------------------------




located, (iii) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.13(b)), any withholding Tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.12(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.12(a) and (iv) any United States withholding Taxes
imposed under FATCA.
“Facility Guarantors” means each of the Subsidiaries of the Borrower from time
to time party hereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair Market Value
shall be determined by the board of directors of the Borrower acting in good
faith and shall be evidenced by board resolutions delivered to the Lenders;
provided, that with respect to any price less than $7,500,000 only the good
faith determination by the Chief Executive Officer, the President, the Chief
Financial Officer, the Controller, the General Counsel, any Vice President or
any Secretary of the Borrower shall be required.
“First Lien Credit Agreement” means the Credit Agreement, dated as of April 4,
2013, by and among American Apparel (USA) as borrower and the other borrowers
and credit parties party thereto, the lenders party thereto, Capital One
Leverage Finance Corp., as administrative agent and the other parties party
thereto.
“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as defined in the First Lien Credit Agreement).
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September or December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.
“Fiscal Year” means any period of twelve consecutive months ending on December
31 of any calendar year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“GAAP” means accounting principles generally accepted in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession of the United States, which are in effect from time to
time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to




--------------------------------------------------------------------------------




government.
“Guarantee” has the meaning provided in Section 7.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.
“Indebtedness” has the meaning provided in the Senior Notes Indenture.
“Indemnified Taxes” means Taxes other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.
“Indemnitee” has the meaning provided in Section 8.03(b).
“Information” has the meaning provided in Section 8.15(a).
“Initial Lender” means Lion/Hollywood L.L.C. or any Affiliate thereof to whom
its Loans are assigned within the first three months after the Closing Date.
“Intercreditor Agreement” means the Intercreditor Agreement among Capital One
Leverage Finance Corp., as administrative agent under the First Lien Credit
Agreement, U.S. Bank National Association, as collateral agent and trustee under
the Senior Notes Indenture, the Borrower and the Facility Guarantors, dated as
of April 4, 2013, as the same may be amended, supplemented or modified from time
to time.
“Interest Election” has the meaning provided in Section 2.04(a).
“Interest Payment Date” means the last day of each of March, June, September and
December.
“Interest Rate” means a per annum rate equal to 18%; provided, however, that if
a Special Interest Trigger Event occurs, the Interest Rate means a per annum
rate equal to 20%. Any change in the Interest Rate resulting from such Special
Interest Trigger Event shall become effective retroactive to the Closing Date.
“Joinder Agreement” means an agreement, in the form attached hereto as Exhibit
C, pursuant to which, among other things, a Person becomes a party to, and bound
by the terms of, this Agreement and/or the other Loan Documents in the same
capacity and to the same extent as a Facility Guarantor.
“Lenders” means the Initial Lender, the other Persons identified on Schedule
1.01(a) hereto and each assignee that becomes a party to this Agreement as set
forth in Section 8.04(b).
“Lien” has the meaning provided in the Senior Notes Indenture.
“Loan Account” has the meaning provided in Section 2.09(a).
“Loan Documents” means this Agreement, the Notes, the Security Documents, if
any, any intercreditor arrangement entered into pursuant to Section 5.05 and any
other instrument or agreement now or hereafter executed and delivered in
connection herewith, each as amended, restated, supplemented




--------------------------------------------------------------------------------




or otherwise modified from time to time in accordance with the terms hereof and
thereof.
“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.
“Loans” means all loans made pursuant to this Agreement pursuant to Section
2.01, all PIK Interest, if any, that has been added to the principal balance of
the Loans on any Interest Payment Date pursuant to Section 2.04.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan
Parties, taken as a whole; (b) a material impairment of the rights and remedies
of any Lender under any Loan Document, or of the ability of the Loan Parties,
taken as a whole, to pay any Obligations under the Loan Documents, when due; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries in an aggregate principal amount exceeding
$2,500,000.
“Maturity Date” means October 4, 2018, and if such date is not a Business Day,
the next succeeding Business Day.
“Maximum Rate” has the meaning provided therefor in Section 8.13.
“Minority Lenders” has the meaning provided therefor in Section 8.02(c).
“Notes” means the notes in substantially the form as attached hereto as Exhibit
B, as may be amended, supplemented or modified from time to time.
“Obligations” means (a) the due and punctual payment of (i) the principal of,
and interest (including all interest that accrues after the commencement of any
case or proceeding by or against the Borrower or any Facility Guarantor under
the Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding)
on the Loans and Facility Guaranties as and when due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise, of the Loan
Parties to the Credit Parties under this Agreement and the other Loan Documents,
and (b) the due and punctual payment and performance of all the covenants,
agreements, obligations and liabilities of each Loan Party under or pursuant to
this Agreement and the other Loan Documents.
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning provided therefor in Section 8.04(e).
“Participation Register” has the meaning provided therefor in Section 8.04(e).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.




--------------------------------------------------------------------------------




“PIK Interest” has the meaning provided in Section 2.04(a).
“Real Estate” has the meaning ascribed to “Premises” in the Senior Notes
Indenture.
“Register” has the meaning provided in Section 8.04(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Release” has the meaning provided in Section 101(22) of CERCLA.
“Required Lenders” means (i) if there are two or fewer Lenders, all Lenders or
(ii) if there are three or more Lenders, at any time, Lenders holding more than
50% of the aggregate unpaid principal amount of the Loans outstanding, including
PIK Interest, if any, added to the principal amount of the Loans.
“Restricted Subsidiary” means any “Restricted Subsidiary” under the Senior Notes
Indenture or, if the Senior Notes Indenture is no longer in effect, any
Subsidiary of the Borrower which at the time of determination is not an
Unrestricted Subsidiary.
“Security Documents” means each security agreement or other instrument or
document executed and delivered pursuant to Section 5.05 of this Agreement or
any other Loan Document to secure any of the Obligations, which shall be in form
and substance substantially similar to those securing the “Obligations” (as
defined in the Senior Notes Indenture), and shall be modified to give effect to
the lien priority as contemplated by Section 5.05.
“Senior Notes” means the 13.0% senior secured notes due 2020 issued pursuant to
the Senior Notes Indenture
“Senior Notes Documents” means the Senior Notes Indenture and the other
Indenture Documents (as defined in the Senior Notes Indenture), in each case as
in effect on the Closing Date without giving effect to any amendment, supplement
or modification thereto.
“Senior Notes Indenture” means the Indenture dated April 4, 2013, by and among
the Borrower, the guarantors party thereto and U.S. Bank National Association,
as trustee and collateral agent, as such Indenture is in effect on the Closing
Date without giving effect to any amendment, supplement or modification thereto.
“Settlement Date” has the meaning provided in Section 2.11.
“Significant Subsidiaries” means each Restricted Subsidiary that satisfies the
criteria for a “significant subsidiary” set forth in Rule 1-02(w) of Regulation
S-X under the Exchange Act.
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (ii) the present fair saleable value of the properties and assets of
such Person is not less than the amount that would be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its properties and assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they




--------------------------------------------------------------------------------




mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts beyond such Person’s ability to
pay as such debts mature, and (v) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.
“Special Interest Trigger Event” has the meaning provided in the Senior Notes
Indenture.
“Specified Financing Documentation” means, collectively, the First Lien Credit
Agreement, the other First Lien Loan Documents, the Senior Notes Indenture, the
other Senior Notes Documents and all amendments, exhibits and schedules relating
thereto.
“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which Capital Stock representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (ii) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. Unless the context otherwise requires, “Subsidiary”
or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Total Commitment” means $4,500,000.
“Unrestricted Subsidiary” means any “Unrestricted Subsidiary” under the Senior
Notes Indenture or, if the Senior Notes Indenture is no longer in effect, (i)
any Subsidiary of the Borrower that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the board of directors
of the Borrower in the manner provided in Section 5.06 and (ii) any Subsidiary
of an Unrestricted Subsidiary.


SECTION .Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in the other Loan Documents), (b) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets




--------------------------------------------------------------------------------




and properties, including cash, securities, accounts and contract rights and (f)
all financial statements and other financial information provided by the
Borrower to any Lender shall be provided with reference to dollars, (g) all
references to “$” or “dollars” or to amounts of money shall be deemed to be
references to the lawful currency of the United States of America, and (h) this
Agreement and the other Loan Documents are the result of negotiation among, and
have been reviewed by counsel to, among others, the Borrower and the Initial
Lender and are the product of discussions and negotiations among all parties.
Accordingly, this Agreement and the other Loan Documents are not intended to be
construed against any of the Lenders merely on account of any Lender’s
involvement in the preparation of such documents.
SECTION .Accounting Terms; GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP.
ARTICLE III



ARTICLE IV

ARTICLE VAmount and Terms of Credit
SECTION .Loans.
Subject to the terms and conditions set forth herein, the Initial Lender agrees
to make Loans on the Closing Date in an amount equal to $4,500,000. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
SECTION .Making of Loans.
(a)The Borrower shall give the Initial Lender irrevocable notice (which notice
must be received by the Initial Lender prior to 6:00 p.m., New York City time,
at least one Business Day prior to the Closing Date) requesting that the Initial
Lender make the Loans on such dates and specifying the amount to be borrowed.
Not later than 1:30 p.m., New York City time, on the Closing Date, the Initial
Lender shall fund the amount of its Loans (as determined in accordance with
Section 2.01) in immediately available funds to the Borrower by wire transfer of
such funds in accordance with instructions provided to (and reasonably
acceptable to) the Initial Lender.
(b)Each Lender may fulfill its Commitment with respect to any Loan by causing
any lending office of such Lender to make such Loan; provided, however, that any
such use of a lending office shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of the applicable Note. Each Lender
shall, subject to its overall policy considerations, use reasonable efforts (but
shall not be obligated) to select a lending office which will not result in the
payment of increased costs by the Borrower pursuant to Section 2.06.
SECTION .Notes.
(a)The Loans made by each Lender shall be evidenced by Notes, upon request by
such Lender, duly executed on behalf of the Borrower, dated the Closing Date,
payable to the order of such Lender in an aggregate principal amount equal to
such Lender’s Commitment.
(b)Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.
(c)Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
or mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrower will issue, in lieu




--------------------------------------------------------------------------------




thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.
SECTION .Mandatory Principal and Interest Payments on Loans.
The Borrower may, at its option (an “Interest Election”), elect to pay interest
on the Loans on each Interest Payment Date (i) in cash (“Cash Interest”), (ii)
by increasing the outstanding principal amount of the Loans on the relevant
Interest Payment Date by the amount of interest accrued from the effective date
of any such Interest Election until such Interest Payment Date (“PIK Interest”),
with such increases to the principal amount of the Loans allocated on a pro rata
basis to the outstanding Loans of the Lenders in accordance with such Lenders
Aggregate Exposure Percentages immediately prior to such allocation and/or (iii)
at the Borrower’s discretion, partially in PIK Interest and partially in Cash
Interest. Unless the context otherwise requires, for all purposes hereof,
references to “principal amount” of the Loans refers to the face amount of the
Loans and not gross proceeds funded hereunder and includes any interest so
capitalized and added to the principal amount of the Loans from the date on
which such interest has been so added.
(a)The Borrower must make an Interest Election by delivering a notice to each of
the Lenders no later than ten (10) Business Days prior to the effective date of
any Interest Election, which notice shall specify (x) whether such Interest
Election is made under clause (i) and/or (ii) of the immediately preceding
paragraph and (y) the effective date of such Interest Election, which effective
date must be the next succeeding Interest Payment Date to occur after the date
of the giving of such notice, or, if not a Business Day, the first Business Day
to occur thereafter. An Interest Election shall remain in effect until the
earlier of (i) next Interest Payment Date following the effective date of such
Interest Election and (ii) the Maturity Date; provided that no more than one
Interest Election may be given by the Borrower in any three-month period. In the
absence of such an election for any interest period, interest on the Loans shall
be payable as PIK Interest.
(b)Subject to Section 2.05, each Loan shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 365 (or 366 days, if
applicable) at a rate per annum that shall be equal to the Interest Rate
compounding quarterly to the extent provided in Section 2.04(c).
(c)Cash Interest accrued on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan, except as otherwise provided in this Agreement.
PIK Interest accrued on each Loan shall be payable by increasing the outstanding
principal amount of the Loans by the amount of PIK Interest on the Interest
Payment Date applicable to such Loan for such period and in such amounts as
required by the relevant Interest Election(s). Any interest so added to the
principal amount of the Loans shall bear interest as provided in this Section
2.04 from the date on which such interest has been so added. The obligation of
the Borrower to pay PIK Interest shall be automatically evidenced by this
Agreement or, if applicable, any Notes issued pursuant to this Agreement. Any
additional interest accrued on each Loan as a result of the occurrence of a
Special Interest Trigger Event shall be payable by increasing the outstanding
principal amount of the Loans by the amount of PIK Interest on such immediately
succeeding Interest Payment Date applicable to such Loan for such period and in
such amounts as required by the relevant Interest Election(s) made pursuant to
Section 2.04(a).
(d)All accrued and unpaid interest shall be paid in cash at maturity (whether by
acceleration or otherwise), after such maturity on demand and upon any repayment
or prepayment thereof (on the amount prepaid).
(e)In addition to interest payments required to be made hereunder, and subject
to the rights of acceleration hereunder, the full unpaid principal balance of
the Loans, including PIK Interest, if any, that has been added to the principal
balance of the Loans, shall be payable in full on the Maturity Date.
(f)In computing interest on any Loan, the date on which such interest is paid
shall not be included and the first date of the interest period applicable to
such Loan shall be included.




--------------------------------------------------------------------------------




SECTION .Default Interest.
After the occurrence of any Default which remains unremedied for twenty (20)
days and at all times thereafter while such Default remains unremedied, interest
shall accrue on all outstanding Loans including on PIK Interest, if any, that
has been added to the principal amount of the Loan (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (the
“Default Rate”) equal to the Interest Rate in effect from time to time plus 2%
per annum and such interest shall be payable in cash on each Interest Payment
Date (or any earlier maturity of the Loans).
SECTION .Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender; or
(ii)impose on any Lender any other condition affecting this Agreement or Loans
made by such Lender;
and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or liquidity or on the capital or liquidity of
such Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.06 and setting forth in reasonable
detail the manner in which such amount or amounts were determined shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within fifteen (15) Business Days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.06 shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that no compensation will be paid to any Lender with
respect to any Change in Law that has occurred 180 days before such Lender has
demanded compensation under this Section 2.06.
SECTION .Optional Prepayment of Loans; Reimbursement of Lenders.
(a)The Borrower shall have the right to prepay any outstanding Loans, in whole
or part, upon at least two (2) Business Day’s prior written notice or facsimile
notice to each Lender, prior to 5:00 p.m., New York City time.
(b)[Reserved.]
(c)Any prepayment made pursuant to this Section 2.07 shall be subject to the
following limitations:
(i)All prepayments shall be paid to all Lenders for application to the
prepayment of outstanding Loans, including PIK Interest, if any, together with
any accrued and unpaid interest, ratably in accordance with each Lender’s
Aggregate Exposure Percentage; and




--------------------------------------------------------------------------------




(ii)Each notice of prepayment shall specify the prepayment date and the
principal amount of the Loans to be prepaid. Each notice of prepayment shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount and
on the date stated therein; provided that if a notice of prepayment is expressly
conditioned upon the effectiveness of an acquisition, debt incurrence or equity
issuance, then such notice of prepayment may be revoked (by notice to the each
Lender on or prior to the specified prepayment date) if such condition is not
satisfied.
(d)In the event the Borrower fails to prepay the Loans on the date specified in
any prepayment notice delivered pursuant to Section 2.07(a), the Borrower, on
demand by any Lender, shall pay to such Lender, any amounts required to
compensate such Lender for any loss incurred by such Lender as a result of such
failure to prepay. Any Lender demanding such payment shall deliver to the
Borrower from time to time one or more certificates setting forth the amount of
such loss as determined by such Lender and setting forth in reasonable detail
the manner in which such amount was determined.
SECTION .Mandatory Prepayment; Commitment Termination.
(a)Upon the occurrence of a Change of Control, the Borrower will make an offer
(a “Change of Control Offer”) to the Lenders to repurchase the Loans at a
purchase price in cash equal to one hundred and six percent (106%) of (x) the
aggregate principal amount of such Loans outstanding, including PIK Interest, if
any, plus (y) accrued and unpaid interest (the “Change of Control Payment”).
Within five (5) Business Days following any Change of Control, the Borrower will
provide irrevocable notice to each Lender describing the transaction or
transactions that constitute the Change of Control and stating the purchase
price and the purchase date, which shall be no later than five (5) Business Days
from the date such notice is given (the “Change of Control Payment Date”). On
the Change of Control Payment Date, the Borrower will deposit with the
applicable Lenders an amount equal to the Change of Control Payment in respect
of the Loans of each Lender that has accepted the Change of Control Offer.
(b)The Commitments shall terminate at 5:00 p.m., New York City time, on May 22,
2013.
SECTION .Maintenance of Loan Account; Statements of Account.
(a)Each Lender shall maintain an account on its books in the name of the
Borrower (each a “Loan Account”) which will reflect (i) all Loans made by such
Lender to the Borrower, (ii) all increases in the outstanding principal amount
of the Loans resulting from the payment of PIK Interest and (iii) any and all
other monetary Obligations that have become payable.
(b)Each Loan Account will be credited with all amounts received from the
Borrower or from others for the Borrower’s account. At the reasonable request of
the Borrower, each Lender shall send the Borrower a statement accounting for its
Loan Account during such Fiscal Quarter. Any such quarterly statements shall,
absent manifest error, be an account stated, which is final, conclusive and
binding on the Borrower.
SECTION .Payments.
(a)The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest or fees, of amounts
payable under Section 2.06, Section 2.07(d) or Section 2.12, or otherwise) prior
to 2:00 p.m., New York City time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date shall be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.




--------------------------------------------------------------------------------




(b)All funds received by any Person entitled thereto shall be applied in
accordance with the provisions of Section 6.03 hereof, as applicable, ratably
among the Persons entitled thereto in accordance with the amounts of principal,
interest, and fees then due to such respective parties.
SECTION .Settlement Amongst Lenders.
The amount of each Lender’s applicable Aggregate Exposure Percentage of
outstanding Loans shall be computed quarterly and shall be adjusted based on all
Loans, all increases in the outstanding principal amount of the Loans resulting
from the payment of interest in kind and repayments of Loans received by the
Lenders as of 2:00 p.m., New York City time, on the first Business Day (such
date, the “Settlement Date”) following the end of each Fiscal Quarter.
SECTION .Taxes.
(a)Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if a Loan Party shall be required to deduct, or a Collateral Agent or a
Lender shall be required to remit, any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions or remittances for Taxes (including
deductions applicable to additional sums payable under this Section 2.12) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Loan Party shall make such
deductions and (iii) the Loan Party shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law.
(b)In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
(c)Without duplicating the provisions of Section 2.12(a) above, the Loan Parties
shall indemnify each Credit Party, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
such Credit Party on or with respect to any payment by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Credit
Party, setting forth in reasonable detail the manner in which such amount was
determined, shall be conclusive absent manifest error.
(d)As soon as practicable after any payment of Taxes pursuant to this Section
2.12 by a Loan Party to a Governmental Authority, the Borrower shall deliver to
each Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Required Lenders.
(e)(i) Any Foreign Lender that is entitled to an exemption from or reduction in
withholding Tax shall deliver to the Borrower two (2) copies of:
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
(“IRS”) Form W-8BEN (or any substantively comparable subsequent versions thereof
or successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or any substantively comparable subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;




--------------------------------------------------------------------------------




(B) executed originals of IRS Form W-8ECI (or any substantively comparable
subsequent versions thereof or successors thereto);
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 871(h) or 881(c) of the Code, a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and duly
executed originals of IRS Form W-8BEN (or any substantively comparable
subsequent versions thereof or successors thereto); or
(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any substantively comparable subsequent
versions thereof or successors thereto), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or any substantively comparable subsequent versions thereof or
successors thereto), a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner.
Such forms shall be delivered by each Foreign Lender on or before the date it
becomes a party to this Agreement (or, in the case of a transferee that is a
Participant, on or before the date such Participant becomes a transferee
hereunder) and on or before the date, if any, such Foreign Lender changes its
applicable lending office by designating a different lending office. In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Notwithstanding any other provision of this Section 2.12(e)(i), a
Foreign Lender shall not be required to deliver any form pursuant to this
Section 2.12(e)(i) that such Foreign Lender is not legally able to deliver.
(ii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower such documentation prescribed
by Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower as
may be necessary for the Borrower to comply with its obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause 2.12(e)(ii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)The Borrower shall not be required to indemnify any Lender or to pay any
additional amounts to any Lender in respect of U.S. Federal withholding or
backup withholding Tax pursuant to paragraph (a) or (c) above to the extent that
the obligation to pay such additional amounts would not have arisen but for a
failure by such Lender to comply with the provisions of paragraph (e) or (g)
hereof, as the case may be. Should a Lender become subject to Taxes because of
its failure to deliver a form required hereunder, the Loan Parties shall, at
such Lender’s expense, take such steps as such Lender shall reasonably request
to assist such Lender to recover such Taxes.




--------------------------------------------------------------------------------




(g)Each Lender that is organized in the United States of America or any state
thereof or the District of Columbia shall (i) on or before the date such Lender
becomes a Lender hereunder (or, in the case of a transferee that is a
Participant, on or before the date such Participant becomes a transferee
hereunder), (ii) on or before the date on which any such form or certification
expires or becomes obsolete and (iii) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this Section 2.12(g), deliver to the Borrower two (2) copies
of properly completed and duly executed IRS Form W-9 (certifying that such
Lender is entitled to an exemption from U.S. backup withholding Tax) or any
subsequent versions thereof or successors thereto.
(h)If any Loan Party shall be required pursuant to this Section 2.12 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this Section
2.12(h); provided however, that such efforts shall not include the taking of any
actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.
(i)If any Credit Party reasonably determines that it has received a refund of
any Indemnified Taxes or Other Taxes paid or reimbursed by the Loan Parties
pursuant to subsection (a) or (c) above in respect of payments under the Loan
Documents, such Credit Party shall pay to the Borrower, with reasonable
promptness following the date upon which it receives the refund an amount equal
to the refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.12 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all out of
pocket expenses incurred in securing such refund by the Credit Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Credit Party, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Credit Party in the event the Credit Party is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Credit Party to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(j)For purposes of this Section 2.12, the term Applicable Law includes FATCA.
SECTION .Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.06, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.06 or Section 2.12, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Borrower shall not be liable for such costs and
expenses of a Lender requesting compensation if (i) such Lender becomes a party
to this Agreement




--------------------------------------------------------------------------------




on a date after the Closing Date and (ii) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto.
(b)If any Lender requests compensation under Section 2.06, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 8.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, including PIK
Interest, if any, accrued interest on the Loans, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal, including PIK Interest, if any, accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.06
or payments required to be made pursuant to Section 2.12, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
ARTICLE VI

ARTICLE VII

ARTICLE VIIIRepresentations and Warranties
To induce the Credit Parties to make the Loans, the Loan Parties executing this
Agreement, jointly and severally, make, on the Closing Date, the following
representations and warranties to each Credit Party, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans:
SECTION .Organization; Powers.
Each Loan Party and each Subsidiary is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and each Loan Party has all requisite power and
authority to execute and deliver and perform all its obligations under all Loan
Documents to which such Loan Party is a party. Each Loan Party and each
Subsidiary is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
do so individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect. Schedule 3.01 annexed hereto sets forth, as
of the Closing Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.
SECTION .Authorization; Enforceability.
The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate,
membership, partnership or other necessary action. This Agreement has been duly
executed and delivered by each Loan Party that is a party hereto or thereto and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.




--------------------------------------------------------------------------------




SECTION .Governmental Approvals; No Conflicts.
The transactions to be entered into and contemplated by the Loan Documents (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any material Applicable Law or the Charter Documents of any Loan
Party, (c) will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of Material Indebtedness, or any
other material instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) will not result in the creation or imposition of any Lien on any asset
of any Loan Party, except Liens created under the Loan Documents.
SECTION .First Lien Credit Agreement Representations.
The representations and warranties of each Loan Party contained in Article V of
the First Lien Credit Agreement, except for those representations and warranties
contained in Section 5.25 thereof, shall be true and correct in all material
respects as if such representations and warranties (and all related definitions
to the extent not defined herein) were set forth in full herein, mutatis
mutandis (provided that any such representation and warranty that is qualified
as to materiality or “Material Adverse Effect” or similar language shall be true
and correct in all respects) on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (but
without any duplication of any materiality qualifications) as of such earlier
date, and the representations and warranties contained in Section 5.02 thereof
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) respectively, of Section 6.04 thereof .
ARTICLE IX



ARTICLE X

ARTICLE XIConditions
SECTION .Closing Date.
The obligation of the Initial Lender to make the Loans on the Closing Date is
subject to the following conditions precedent:
(a)The Initial Lender (or its counsel) shall have received a counterpart of this
Agreement signed on behalf of each party hereto.
(b)The Initial Lender shall have received a favorable written opinion (addressed
to the Initial Lender and dated the Closing Date) of counsel for the Loan
Parties covering such matters relating to the Loan Parties, the Loan Documents
or the transactions contemplated thereby as the Initial Lender shall reasonably
request. The Loan Parties hereby request such counsel to deliver such opinions.
(c)The Initial Lender shall have received Charter Documents and such other
documents and certificates as the Initial Lender or its counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party, the authorization of the transactions contemplated by the Loan Documents
and any other legal matters relating to the Loan Parties, the Loan Documents or
the transactions contemplated thereby, all in form and substance satisfactory to
the Initial Lender and its counsel.
(d)The Initial Lender shall have received a certificate, reasonably satisfactory
in form and substance to the Initial Lender, (i) certifying the Loan Parties and
their Subsidiaries, taken as a whole, are Solvent as of the Closing Date and
(ii) certifying that, as of the Closing Date, the representations and warranties
made by the Loan Parties in the Loan Documents, or which are contained in any
document furnished in connection herewith and therewith, are true and correct in
all material respects; provided that any representation and warranty that is
qualified as to




--------------------------------------------------------------------------------




materiality or “Material Adverse Effect” or similar language and the
representation and warranty contained in Section 3.04 shall be true and correct
in all respects; and that no Default or Event of Default exists.
(e)After giving effect to the consummation of the transactions contemplated
under this Agreement and the other Loan Documents on the Closing Date (including
any Loans made hereunder), no Default or Event of Default shall exist.
(f)All fees due at or immediately after the Closing Date and all Credit Party
Expenses incurred in connection with the establishment of the credit facility
contemplated hereby (including the reasonable fees and expenses of counsel to
the Initial Lender), shall have been paid in full on or before the Closing Date.
All such amounts will be paid with the proceeds of the Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Initial Lender on or before the Closing Date.
(g)All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Initial
Lender.
(h)There shall have been delivered to the Initial Lender such additional
instruments and documents as the Initial Lender or its counsel reasonably may
require or request.
(i)The Initial Lender shall have received a notice with respect to such
Borrowing as required by Section 2.02(a).
(j)The Initial Lender shall have received a true, correct and complete copy,
certified as such by the Borrower, of (1) the First Lien Credit Agreement, (2)
the Security Agreement, dated April 4, 2013, entered into in connection with the
First Lien Credit Agreement, (3) the Intellectual Property Security Agreement,
dated April 4, 2013, entered into in connection with the First Lien Credit
Agreement, (4) the U.S. Pledge Agreement (as defined in the First Lien Credit
Agreement), (5) the Guaranty, dated April 4, 2013, entered into in connection
with the First Lien Credit Agreement, (6) the Deposit Account Control Agreement,
dated April 4, 2013, among Capital One, N.A., American Apparel (USA), LLC,
American Apparel Retail, Inc., Capital One Leverage Finance Corp., and U.S. Bank
National Association, (7) the Security Agreement (as defined in the Senior Notes
Indenture), (8) the IP Security Agreement (as defined in the Senior Notes
Indenture), (9) the Pledge Agreement (as defined in the Senior Notes Indenture),
(10) the Senior Notes Indenture, (11) the Intercreditor Agreement (as defined in
the Senior Notes Indenture), (12) the Canadian Intercreditor Agreement (as
defined in the Senior Notes Indenture), in each case, in effect as of the
Closing Date, and (13) an amendment to the First Lien Credit Agreement and any
loan documents related thereto, explicitly permitting all of the transactions
contemplated hereby and by the other Loan Documents, and such amendment shall be
in form and substance reasonably satisfactory to the Initial Lender and be in
full force and effect on or prior to the Closing Date.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless all of the foregoing conditions are
satisfied (or waived as provided in Section 4.01 hereof) at or prior to 12:00
noon, New York City time, on May 22, 2013 (and, in the event such conditions are
not so satisfied or waived, this Agreement shall terminate at such time). The
conditions set forth in this Section 4.01 are for the sole benefit of each
Credit Party and may be waived by the Initial Lender, in whole or in part,
without prejudice to any other Credit Party.
ARTICLE XII



ARTICLE XIII

ARTICLE XIVCovenants
SECTION .Senior Notes Indenture.
The Borrower shall comply with each covenant contained in Article IV and Article
V of the Senior Notes Indenture, except for those covenants contained in
Sections 4.01, 4.02, 4.06, 4.07, 4.10, 4.17 and




--------------------------------------------------------------------------------




4.23 thereof, as if such covenant (and all related definitions to the extent not
defined herein) were set forth herein, mutatis mutandis (and for the avoidance
of doubt, the Borrower shall continue to comply with each such covenant
irrespective of whether the Senior Notes Indenture has been terminated) (it
being understood that (x) any requirement that the Borrower provide notice or
information to the Lenders pursuant to the covenants incorporated herein shall
be deemed satisfied if the Borrower provides such notice or information to the
Lenders pursuant to, and in accordance with Section 5.02(c) hereof and (y) to
the extent applicable, any reference in the covenants in the Senior Notes
Indenture that are incorporated herein by reference pursuant to this Section
5.01 (A) to “Trustee” or “Holder” shall be deemed to be a reference to the
Lenders and (B) to “Guarantors” shall be deemed to be a reference to the
Facility Guarantors); provided that the covenants contained in Sections 4.18,
4.25 and 4.26 of the Senior Notes Indenture shall only be incorporated herein
if, and at such time and for so long as, the Obligations are secured pursuant to
the terms of Section 5.05 hereof; provided further that any reference in Section
4.11(b)-(d) to “Trustee” or “Holder” shall not be deemed to be a reference to
the Lenders and the provisions of Section 4.11(b)-(d) of the Senior Notes
Indenture shall not apply to the Lenders or to the Obligations. For the
avoidance of doubt, for purposes of compliance with the foregoing covenants,
clause (1) of the definition of “Permitted Indebtedness” in the Senior Notes
shall be deemed to permit no more than $206,000,000 in aggregate principal
amount of Notes and Exchange Notes, plus in each case, any increase in the
principal amount of the Notes and Exchange Notes in connection with the payment
of Special Interest (as defined in the Senior Notes Indenture).
SECTION .Notices.
The Borrower will furnish to each Lender:
(a)to the extent reasonably practical, immediately prior to the effectiveness
of, but in any event, no later than five Business Days following the
effectiveness thereof, copies of any material amendment, supplement, waiver, or
other modification, replacement or renewal with respect to any Specified
Financing Documentation;
(b)upon the request of any Lender, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public Capital Stock;
(c)within five days after the same are sent, copies of all notices that the
Borrower or any Facility Guarantor sends to the trustee or the holders under the
Senior Notes Indenture or any other Senior Notes Document;
(d)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary thereof, or compliance with the terms of any Loan Document, as any
Lender may reasonably request;
(e)prompt written notice of a Default or Event of Default, specifying the nature
and extent thereof and the action (if any) which is proposed to be taken with
respect thereto.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.
SECTION .Use of Proceeds.
The proceeds of the Loans made hereunder on the Closing Date will be used only
to pay fees and expenses related to the financing contemplated hereby, including
but not limited to the attorney’s fees for the Initial Lender and the Borrower
and for general corporate purposes. No part of the proceeds of the Loans will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations U and X.
SECTION .Additional Subsidiaries.
If any Loan Party shall form or acquire a Subsidiary after the Closing Date, the
Borrower will




--------------------------------------------------------------------------------




notify each of the Lenders thereof and if such Subsidiary is required to become
a “Guarantor” under the Senior Notes Indenture or any amendment, amendment and
replacement, supplement, modification or refinancing thereof, the Borrower will
cause such Subsidiary to become a Loan Party hereunder by executing a Joinder
Agreement and under each applicable Loan Document (including any Security
Documents, to the extent applicable), in the manner provided therein within ten
(10) Business Days after such Subsidiary is formed or acquired and, if the
Obligations are permitted to be secured pursuant to the Senior Notes Indenture,
within ten (10) Business Days after such permission, promptly take such actions
to create and perfect Liens on such Subsidiary’s assets to secure the
Obligations as the Required Lenders shall reasonably request.
SECTION .Security.
(a)If and to the extent that the entire amount of the Obligations is permitted
to be secured pursuant to clause (27) of the definition of “Permitted Liens” set
forth in the Senior Notes Indenture (it being understood and agreed that such
permission may depend on the ability of the Obligations to be incurred pursuant
to the Consolidated Fixed Charge Coverage Ratio (as defined in the Senior Notes
Indenture) provisions of Section 4.08(a) of the Senior Notes Indenture on such
date of determination), the Borrower shall promptly, and in any event no later
than ten (10) Business Days after such determination is made, enter into
Security Documents to cause the Obligations hereunder to be secured on a junior
priority basis to the Liens securing the “Obligations” (as defined in the First
Lien Credit Agreement) of American Apparel (USA), LLC and the other “Loan
Parties” under the First Lien Loan Documents and the “Obligations” (as defined
in the Senior Notes Indenture) of the Borrower and the other “Guarantors” under
the Senior Notes Indenture and the other Senior Notes Documents, and the Loan
Parties shall not have any liens on their property or assets other than
“Permitted Liens” (as defined in the Senior Notes Indenture) and the Borrower
shall not be permitted to secure any other Indebtedness pursuant to clause (27)
of the definition of “Permitted Liens” set forth in the Senior Notes Indenture
unless and until the Obligations hereunder are so secured. Each Loan Party shall
deliver such certificates, legal opinions and other information and
documentation as reasonably requested by the Required Lenders pursuant to this
Section 5.05.
(b)Neither the Borrower nor any of its Restricted Subsidiaries will take or
knowingly omit to take any action that would materially impair the Liens in
favor of the Lenders with respect to any material portion of the Collateral. The
Borrower shall, and shall cause each Facility Guarantor to, at their sole cost
and expense, (i) execute and deliver all such agreements and instruments as the
Required Lenders shall reasonably request to more fully or accurately describe
the property intended to be Collateral or the obligations intended to be secured
by the Security Documents and (ii) file any such notice filings or other
agreements or instruments as may be reasonably necessary under Applicable Law to
perfect (and maintain the perfection and priority of) the Liens created by the
Security Documents, subject to Permitted Liens, at such times and at such places
as the Required Lenders may reasonably request, in each case subject to the
terms of the Security Documents.
(c)Notwithstanding anything to the contrary herein or in any other Loan
Document, (i) neither the Borrower nor any Loan Party shall be required to enter
into Security Documents or otherwise grant any security interest to the Lenders
until and unless the Lenders enter into an Intercreditor Joinder (as defined in
the Intercreditor Agreement) and (ii) no more than 65% of the voting Capital
Stock of any Foreign Subsidiary (as defined in the Senior Notes Indenture) shall
be required to be subject to a security interest of the Lenders; provided that
the Borrower shall use commercially reasonable efforts to cause U.S. Bank
National Association, as trustee and collateral agent under the Senior Notes
Indenture and Capital One Leverage Finance Corp., as administrative agent under
the First Lien Credit Agreement, to enter into such Intercreditor Joinder with
the Lenders in order to effectuate the foregoing.
SECTION .Designation of Restricted and Unrestricted Subsidiaries.






--------------------------------------------------------------------------------




After the termination of the Senior Notes Indenture:
(a)The Borrower’s board of directors may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger, consolidation or other business combination transaction, or
“Investment” (as defined in the Senior Notes Indenture) therein) to be an
Unrestricted Subsidiary unless such Subsidiary owns any Capital Stock of, or
owns or holds any Lien on any property of, the Borrower or any other Restricted
Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary to be so
designated, provided that (i) the Borrower certifies to each Lender that such
designation would comply with Section 4.09 (as incorporated herein pursuant to
Section 5.01 hereof) and (ii) each Subsidiary to be so designated and each of
its Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any of its Restricted
Subsidiaries.
(b)The Borrower’s board of directors may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if (i) immediately after giving effect to
such designation, the Borrower is able to incur at least $1.00 of additional
Indebtedness (other than “Permitted Indebtedness” (as defined in the Senior
Notes Indenture)) in compliance with Section 4.08 of the Senior Notes Indenture
if such Senior Notes Indenture were in full force and effect; and (ii)
immediately before and immediately after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing.
Any such designation by such board of directors shall be evidenced to each
Lender by promptly filing with each Lender a copy of the board resolution giving
effect to such designation and an officers’ certificate certifying that such
designation complied with the foregoing provisions.
ARTICLE XV



ARTICLE XVI

ARTICLE XVIIEvents of Default
SECTION .Events of Default.
If any of the following events (“Events of Default”) shall occur:
(a)any Loan Party shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 6.01(a)) payable under
this Agreement or any other Loan Document and such failure shall continue for a
period of five (5) consecutive days;
(c)any representation or warranty of any Loan Party in, or in connection with,
any Loan Document (including pursuant to Section 3.04 hereof) or any amendment,
supplement or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been materially incorrect when made;
(d)a default in the observance or performance of any other covenant or agreement
contained in this Agreement or any other Loan Document which default continues
for a period of sixty (60) days after the Borrower receives written notice
specifying the default (and demanding that such default be remedied) from the
Required Lenders (except in the case of a default with respect to Section 5.01
hereof relating to a default under Section 5.01 of the Senior Notes Indenture,
for which such period shall be thirty (30) days);
(e)the failure to pay at final maturity (giving effect to any applicable grace
periods and any extensions thereof) the principal amount of any Indebtedness of
the Borrower or




--------------------------------------------------------------------------------




any Restricted Subsidiary of the Borrower, or the acceleration of the final
stated maturity of any such Indebtedness, in each case, if the aggregate
principal amount of such Indebtedness, together with the principal amount of any
other such Indebtedness in default for failure to pay principal at final
maturity or which has been accelerated, aggregates $10,000,000 or more at any
time;
(f)one or more judgments in an aggregate amount in excess of $10,000,000 shall
have been rendered against the Borrower or any of its Restricted Subsidiaries
(other than any judgment or portion thereof as to which a reputable and solvent
third party insurer has not disclaimed coverage) and such judgments remain
undischarged, unpaid or unstayed for a period of sixty (60) days after such
judgment or judgments become final and non-appealable;
(g)the Borrower, any of its Significant Subsidiaries or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary
(i) commences a voluntary case or proceeding under the Bankruptcy Code with
respect to itself, (ii) consents to the entry of an order for relief against it
in an involuntary case under the Bankruptcy Code, (iii) consents to the
appointment of a Custodian of it or for substantially all of its property, (iv)
makes a general assignment for the benefit of its creditors; or (v) takes any
corporate action to authorize or effect any of the foregoing;
(h)a court of competent jurisdiction enters a judgment, decree or order for
relief in respect of the Borrower, any of its Significant Subsidiaries or any
group of Restricted Subsidiaries that, taken together, would constitute a
Significant Subsidiary in an involuntary case or proceeding under the Bankruptcy
Code, which shall (i) approve as properly filed a petition seeking
reorganization, arrangement, adjustment or composition in respect of the
Borrower, such Significant Subsidiary or group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, (ii) appoint a
Custodian of the Borrower, such Significant Subsidiary or group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary, or
for substantially all of its property or (iii) order the winding up or
liquidation of its affairs; and such judgment, decree or order shall remain
unstayed and in effect for a period of sixty (60) days;
(i)(i) any Security Document of a Significant Subsidiary or any group of
Restricted Subsidiaries that, taken together, as of the last audited
consolidated financial statements of the Borrower and its Restricted
Subsidiaries would constitute a Significant Subsidiary at any time for any
reason shall cease to be in full force and effect in all material respects, or
ceases to give the Lenders (or any Collateral Agent on behalf of the Lenders)
the Liens, rights, powers and privileges purported to be created thereby with
respect to any of the Collateral related thereto, subject to no other Liens
other than Permitted Liens (as defined in the Senior Notes Indenture on the
Closing Date) and except as expressly permitted by the applicable Security
Document; or (ii) the Borrower or any of the Facility Guarantors, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of any Security Document (other than by reason of (A) a release
of such obligation or Lien related thereto in accordance with this Agreement or
the Security Documents or (B) the failure of a Lender or a Collateral Agent
appointed by the Required Lenders to maintain possession of certificates,
instruments or other documents actually delivered to it representing securities
or other possessory collateral pledged under the Security Documents), which
default, repudiation or disaffirmation event results in Collateral having an
aggregate Fair Market Value in excess of $10,000,000 not being subject to a
valid, perfected security interest in favor of such Collateral Agent or the
Lenders under any Applicable Law (other than the law of any foreign
jurisdiction) (to the extent required under the Security Documents), or a
determination in a judicial proceeding that the Security Documents are
unenforceable or invalid against the Borrower or any of the Facility Guarantors
for any reason with respect to Collateral having an aggregate Fair Market Value
of $10,000,000 or more; provided that such default, repudiation, disaffirmation
or determination is not rescinded, stayed, or waived by the Persons having such
authority pursuant to the Security Documents or otherwise




--------------------------------------------------------------------------------




cured within sixty (60) days after the Borrower receives written notice thereof
specifying such occurrence from the Required Lenders demanding that such default
be remedied; or
(j)(i) any Guarantee of a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, as of the last audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries would constitute a
Significant Subsidiary (A) ceases to be in full force and effect, (B) is
declared by a court of competent jurisdiction to be null and void and
unenforceable or (C) is found by a court of competent jurisdiction to be invalid
or (ii) any Facility Guarantor that is a Significant Subsidiary denies its
liability under its Guarantee, in each case other than in accordance with the
terms thereof or by reason of release of a Facility Guarantor in accordance with
the terms of this Agreement; or
(k)Dov Charney ceases to be chief executive officer of the Borrower;
then, and in every such event (other than an event described in Section 6.01(g)
or Section 6.01(h) with respect to any Loan Party), and at any time thereafter
during the continuance of such event, the Required Lenders may, by notice to the
Borrower, declare the Obligations then outstanding to be due and payable in
whole, and thereupon the principal of the Loans, including any interest
paid-in-kind, and all other Obligations so declared to be due and payable,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. In case of any event with respect to any
Loan Party described in Section 6.01(g) or Section 6.01(h), the Commitments
shall automatically and irrevocably terminate and the principal of the Loans,
including any interest paid-in-kind, and other Obligations then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.
SECTION .Remedies on Default.
In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Required Lenders may proceed to protect and
enforce their rights and remedies under this Agreement or any of the other Loan
Documents by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties. No remedy herein is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.
SECTION .Application of Proceeds.
After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral, if
applicable, shall be applied in the following order:
(a)FIRST, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Lenders until paid in full;
(b)SECOND, ratably to pay interest accrued in respect of the Obligations until
paid in full;
(c)THIRD, ratably to pay principal due, including interest paid-in-kind, in
respect of the Loans to the Borrower until paid in full;
(d)FOURTH, ratably to pay any other Obligations; and




--------------------------------------------------------------------------------




(e)FIFTH, to the Borrower or such other Person entitled thereto under Applicable
Law.
ARTICLE XVIII

ARTICLE XIX

ARTICLE XXGuarantee
SECTION .Guarantee.
Subject to this Article VII, each Facility Guarantor hereby fully and
unconditionally, jointly and severally guarantees (such guarantee, as amended or
supplemented from time to time, to be referred to herein as the “Guarantee”), to
each of the Lenders and their respective successors and assigns that (i) the
principal of, premium, if any and interest on the Loans shall be promptly paid
in full when due, subject to any applicable grace period, whether upon
redemption pursuant to the terms of the Loans, by acceleration or otherwise, and
interest on the overdue principal (including interest accruing at the then
applicable rate provided in this Agreement after the occurrence of any Event of
Default set forth in Section 6.01(g) or (h), whether or not a claim for
post-filing or post-petition interest is allowed under Applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar laws),
if any, and interest on any interest, to the extent lawful, of the Loans and all
other obligations of the Borrower to the Lenders hereunder, thereunder or under
any other Loan Document shall be promptly paid in full or performed, all in
accordance with the terms hereof, thereof and of the other Loan Documents; and
(ii) in case of any extension of time of payment or renewal of any of the Loans
or of any such other obligations, the same shall be promptly paid in full when
due or performed in accordance with the terms of the extension or renewal,
subject to any applicable grace period, whether at stated maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and (ii)
above, to the limitations set forth in this Section 7.01 and Section 7.03. Each
Facility Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Loans, this Agreement, or any other Loan Document, the absence of any action to
enforce the same, any waiver or consent by any of the Lenders with respect to
any provisions hereof or thereof, any release of any other Facility Guarantor,
the recovery of any judgment against the Borrower, any action to enforce the
same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a Facility Guarantor. Each Facility Guarantor
hereby waives diligence, presentment, demand of payment, filing of claims with a
court in the event of insolvency or bankruptcy of the Borrower, any right to
require a proceeding first against the Borrower, protest, notice and all demands
whatsoever and covenants that this Guarantee shall not be discharged except by
complete performance of the obligations contained in the Loans, this Agreement
and in this Guarantee.
The obligations of each Facility Guarantor are limited to the maximum amount
which, after giving effect to all other contingent and fixed liabilities of such
Facility Guarantor and after giving effect to any collections from or payments
made by or on behalf of any other Facility Guarantor in respect of the
obligations of such other Facility Guarantor under its Guarantee or pursuant to
its contribution obligations under this Agreement, shall result in the
obligations of such Facility Guarantor under the Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal or state law. The net
worth of any Facility Guarantor for such purpose shall include any claim of such
Facility Guarantor against the Borrower for reimbursement and any claim against
any other Facility Guarantor for contribution. Each Facility Guarantor may
consolidate with or merge into or sell its assets to the Borrower or a
Restricted Subsidiary without limitation in accordance with Section 5.01. If any
Lender is required by any court or otherwise to return to the Borrower, any
Facility Guarantor, or any custodian, trustee, liquidator or other similar
official acting in relation to the Borrower or any Facility Guarantor, any
amount paid by the Borrower or any Facility Guarantor to the such Lender, this
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect. Each Facility Guarantor further agrees that, as between each
Facility Guarantor, on the one hand, and the Lenders on the other hand, (x) the
maturity of




--------------------------------------------------------------------------------




the obligations guaranteed hereby may be accelerated as provided in Article VI
for the purposes of this Guarantee notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any acceleration of such obligations
as provided in Article VI, such obligations (whether or not due and payable)
shall forthwith become due and payable by each Facility Guarantor for the
purpose of this Guarantee.
SECTION .Release of a Guarantor.
(a)A Facility Guarantor will be automatically and unconditionally released from
its Guarantee without any action required on the part of any Lender:
(i)if such Facility Guarantor shall have been released from its guarantee under
the Senior Notes Indenture; or
(ii)upon payment in full in cash of the principal of, premium, if any, accrued
and unpaid interest on the Loans and all other Obligations under this Agreement
that are then due and payable.
At the Borrower’s request and expense, the Lenders will promptly execute and
deliver an instrument evidencing such release. A Facility Guarantor may also be
released from its obligations under its Guarantee in connection with a permitted
amendment of this Agreement.
SECTION .Limitation of Facility Guarantor’s Liability.
Each Facility Guarantor and, by its acceptance hereof, each of the Lenders
hereby confirms that it is the intention of all such parties that the guarantee
by such Facility Guarantor pursuant to its Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
Federal or state law. To effectuate the foregoing intention, the Lenders and
such Facility Guarantor hereby irrevocably agree that the obligations of such
Facility Guarantor under the Guarantee shall be limited to the maximum amount as
shall, after giving effect to all other contingent and fixed liabilities of such
Facility Guarantor and after giving effect to any collections from or payments
made by or on behalf of any other Facility Guarantor in respect of the
obligations of such other Facility Guarantor under its Guarantee or pursuant to
Section 7.04, result in the obligations of such Facility Guarantor under the
Guarantee not constituting such fraudulent transfer or conveyance.
SECTION .Contribution.
In order to provide for just and equitable contribution among the Facility
Guarantors, the Facility Guarantors agree, between or among themselves, that
each Facility Guarantor that makes a payment or distribution under a Guarantee
shall be entitled to a pro rata contribution from each other Facility Guarantor
hereunder based on the net assets of each other Facility Guarantor and the
Borrower. The preceding sentence shall in no way affect the rights of the
Lenders to the benefits of this Agreement, the Loans or the Guarantees.
SECTION .Waiver of Subrogation.
Each Facility Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
SECTION .Waiver of Stay, Extension or Usury Laws.
Each Facility Guarantor covenants to the extent permitted by law that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law or any usury law that
would prohibit or forgive such Facility Guarantor from performing its Guarantee
as contemplated herein, wherever enacted, now or at any time hereafter in force;
and each Facility Guarantor hereby expressly waives to the extent permitted by
law all benefit or advantage of any




--------------------------------------------------------------------------------




such law, and covenants that it shall not hinder, delay or impede the execution
of any power herein granted to the Lenders, but shall suffer and permit the
execution of every such power as though no such law had been enacted.
ARTICLE XXI



ARTICLE XXII

ARTICLE XXIIIMiscellaneous
SECTION .Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail, as
follows:
(a)if to any Loan Party, to it at American Apparel, Inc. 747 Warehouse St., Los
Angeles, CA 90021, Attention: Glenn Weinman (Telecopy No. (213) 201-3048),
(E-Mail glenn@americanapparel.net), with a copy to Skadden, Arps, Slate, Meagher
& Flom LLP, Attention: David Reamer (Telecopy No. (213) 621-5052); E-Mail
dreamer@skadden.com);
(b)if to the Initial Lender, to it at the following address:
Lion/Hollywood L.L.C.
100 Wilshire Boulevard
Los Angeles, CA 90401
Attention: Jeff Chang
E-Mail Address: chang@lioncapital.com


(c)if to any Credit Party, to it at its address (or facsimile number or e-mail
address) as set forth on Schedule 1.01(a) hereto or on any Assignment and
Acceptance.
Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address,
facsimile number or email address for notices and other communications hereunder
by notice to the other parties hereto. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given three (3) days after mailing or otherwise
upon delivery.
SECTION .Waivers; Amendments.
(a)No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section 8.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.
(b)Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan




--------------------------------------------------------------------------------




Parties and the Required Lenders; provided however, that no such waiver,
amendment, modification or other agreement shall:
(i)Increase the Commitment of any Lender without the prior written consent of
such Lender;
(ii)Reduce the principal amount of any Obligation or reduce the rate of interest
thereon, or reduce any fees payable under the Loan Documents without the consent
of the Lenders adversely affected thereby;
(iii)Postpone the scheduled date of payment of the principal amount of any
Obligation, or any interest thereon, or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the expiration of the Commitments or postpone the Maturity Date without
the consent of the Lenders adversely affected thereby;
(iv)change Section 2.08(a) without the prior written consent of each Lender
adversely affect thereby;
(v)Without prior written consent of all Lenders:
(A)    release all or substantially all of the Facility Guarantors under the
Guarantee (except in accordance with Section 7.02) or, if applicable, release
all or substantially all of the Collateral (except as provided in the Security
Documents or in accordance with Section 7.02) under the Security Documents (to
the extent in effect);
(B)    subordinate the Obligations hereunder or, if applicable, the Liens
granted hereunder or under the other Loan Documents to any other Indebtedness or
Lien, as the case may be, other than the Liens securing the “Obligations” (as
defined in the First Lien Credit Agreement) of American Apparel (USA), LLC and
the other “Loan Parties” under the First Lien Loan Documents or the
“Obligations” (as defined in the Senior Notes Indenture) of American Apparel,
Inc. and the “Guarantors” under the Senior Notes Indenture and the other Senior
Notes Documents;
(C)    change any of the provisions of this Section 8.02 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder; or
(D)    change Section 8.04(a).
(c)Notwithstanding anything to the contrary contained in this Section 8.02, in
the event that the Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
consent of the Lenders pursuant to Section 8.02(b) and such amendment is
approved by the Required Lenders, but not by the requisite percentage of all of
the Lenders, the Borrower and such Required Lenders shall be permitted to amend
this Agreement without the consent of the Lender or Lenders which did not agree
to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to their providing for (i)
the termination of each Commitment of each of the Minority Lenders, (ii) the
addition to this Agreement of one or more other Eligible Assignees, or an
increase in the Commitment of one or more of the Required Lenders, so that the
Total Commitments after giving effect to such amendment shall be in the same
amount as the aggregate Commitments immediately before giving effect to such
amendment, (iii) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans
(including principal, interest, fees and other amounts) of the




--------------------------------------------------------------------------------




Minority Lenders immediately before giving effect to such amendment and (iv)
such other modifications to this Agreement or the Loan Documents as may be
appropriate and incidental to the foregoing.
(d)No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrower or
any other Loan Party unless signed by the Borrower or other applicable Loan
Party.
SECTION .Expenses; Indemnity; Damage Waiver.
(a)The Loan Parties shall be jointly and severally obligated pay all Credit
Party Expenses.
(b)The Loan Parties shall, jointly and severally, indemnify the Credit Parties
and each of their Subsidiaries and Affiliates, and each of their respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred, suffered,
sustained or required to be paid by, or asserted against, any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loans
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property currently or formerly
owned, leased or operated by any Loan Party or any Subsidiary, or any
Environmental Liability related in any way to any Loan Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to or arising from any of the foregoing, whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto or (v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any Affiliate
of such Indemnitee (or any officer, director, employee, advisor or agent of such
Indemnitee or any such Indemnitee’s Affiliates). In connection with any
indemnified claim hereunder, the Indemnitee shall be entitled to select its own
counsel and the Loan Parties shall promptly pay the reasonable fees and expenses
of such counsel.
(c)No Loan Party shall assert and, to the extent permitted by Applicable Law,
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated by the
Loan Documents, any Loans or the use of the proceeds thereof.
(d)The provisions of this Section 8.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of any Loan
Document, or any investigation made by or on behalf of any Credit Party.




--------------------------------------------------------------------------------




All amounts due under this Section 8.03 shall be payable no later than ten (10)
days after written demand therefor.
SECTION .Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any such attempted assignment or transfer without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Indemnitees), any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loans at the time owing to it); provided, however, that each assignment
shall be subject to the following conditions: (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund or an
assignment of the entire remaining amount of the assigning Lender’s Loans, the
amount of the Loans of the assigning Lender subject to an assignment shall not
be less than $1,000,000, or, if less, the entire remaining amount of the
assigning Lender’s Loans; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under all of the Loans; and (iii) the parties to each assignment
shall execute and deliver to the Borrower and the other Lenders an Assignment
and Acceptance. Subject to acceptance and recording thereof pursuant to Section
8.04(d), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 8.03).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 8.04(b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 8.04(e). The Loan Parties
hereby acknowledge and agree that any assignment shall give rise to a direct
obligation of the Loan Parties to the assignee and that the assignee shall be
considered to be a “Credit Party” for all purposes under this Agreement and the
other Loan Documents.
(c)The Borrower and each Lender, acting for this purpose as an agent of the Loan
Parties, shall maintain a copy of each Assignment and Acceptance delivered to it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the principal amount (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. The entries in
the Register shall be conclusive and the Loan Parties and Credit Parties may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee and any written consent to such assignment
required by Section 8.04(b), the Borrower and each Lender shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 8.04(d).




--------------------------------------------------------------------------------




(e)Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it), subject to the following:
(i)such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;
(ii)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;
(iii)the Loan Parties and other Credit Parties shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;
(iv)any agreement or instrument pursuant to which a Lender sells a participation
in the Loans shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to Section 8.02(b) that adversely affects such Participant;
(v)subject to clauses (viii) and (ix) of this Section 8.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits of Section 2.06
and Section 2.12 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 8.04(b);
(vi)to the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 8.08 as though it were a Lender;
(vii)each Lender, acting for this purpose as an agent of the Loan Parties, shall
maintain at its offices a record of each agreement or instrument effecting any
participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103-1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
(and stated interest) and other Obligations from time to time. The entries in
each Participation Register shall be conclusive and the Loan Parties and the
Credit Parties may treat each Person whose name is recorded in a Participation
Register as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under Section 2.06,
Section 2.12, and Section 8.08). The Participation Register shall be available
for inspection by the Borrower and any Credit Party at any reasonable time and
from time to time upon reasonable prior notice;
(viii)a Participant shall not be entitled to receive any greater payment under
Section 2.06 or Section 2.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent; and
(ix)a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of Section 2.12 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 2.12(e) as though it were a
Lender; provided, however, that a Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.12 with
respect to any withholding Tax that is imposed on amounts payable to such
Participant at the time it acquires its participation except to the extent that
the Lender from which it acquired its participation was entitled at such time to
receive




--------------------------------------------------------------------------------




additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.12.
(f)Any Credit Party may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to any of
the twelve Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341, and this Section 8.04 shall not apply to any
such pledge or assignment of a security interest; provided, however, that no
such pledge or assignment of a security interest shall release a Credit Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Credit Party as a party hereto.
(g)The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of Section 8.15, any and all financial information in such Credit
Party’s possession concerning the Loan Parties which has been delivered to such
Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan
Parties in connection with such Credit Party’s credit evaluation of the Loan
Parties prior to becoming a party to this Agreement.
SECTION .Survival.
All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation is outstanding
and unpaid and so long as the Commitments have not expired or been irrevocably
terminated. The provisions of Section 2.06, Section 2.12 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Obligations, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof. In connection with the termination of this
Agreement and the release and termination of the security interests, if any, in
the Collateral, the Credit Parties, may require such assurances and indemnities
as it shall reasonably deem necessary or appropriate to protect the Credit
Parties against loss on account of such release and termination, including,
without limitation, with respect to credits previously applied to the
Obligations that may subsequently be reversed or revoked.
SECTION .Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all contemporaneous
or previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the applicable Loan Parties
and when the Initial Lender shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or e-mail shall be effective
as delivery of a manually executed counterpart of this Agreement.




--------------------------------------------------------------------------------




SECTION .Severability.
Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
SECTION .Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Credit Party,
each Participant, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Credit Party, Participant, or Affiliate to or for the credit or the
account of the Loan Parties against any of and all the obligations of the Loan
Parties now or hereafter existing under this Agreement or other Loan Document
held by a Credit Party, irrespective of whether or not such Credit Party shall
have made any demand under this Agreement or other Loan Document and although
such obligations may be matured or unmatured or otherwise fully secured. The
applicable Lender shall provide the Borrower with written notice promptly after
any exercise of the right of setoff. The rights of each Credit Party under this
Section 8.08 are in addition to other rights and remedies (including other
rights of setoff) that such Credit Party may have. Notwithstanding the
foregoing, no Credit Party will, or will permit its Participant to, exercise its
rights under this Section 8.08 without the consent of the Required Lenders. ANY
AND ALL RIGHTS TO REQUIRE ANY CREDIT PARTY TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR
TO THE EXERCISE BY ANY CREDIT PARTY OF ITS RIGHT OF SETOFF UNDER THIS SECTION
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
SECTION .Governing Law; Jurisdiction; Consent to Service of Process.
(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
(b)Each Loan Party agrees that any suit for the enforcement of this Agreement or
any other Loan Document shall be brought in the federal or state courts of the
State of New York and consents to the exclusive jurisdiction of such courts.
Each party to this Agreement hereby waives any objection which it may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Credit Party may
otherwise have to bring any action or proceeding relating to this Agreement
against a Loan Party or its properties in the courts of any jurisdiction.
(c)Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in the federal or state courts
of the State of New York and consents to the exclusive jurisdiction of such
courts with respect to any such action.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION .WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS




--------------------------------------------------------------------------------




AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND WAIVES THE RIGHT TO
ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL STATUTES
OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND WAIVES
DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL
AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION .Press Releases and Related Matters.
Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Initial Lender or its Affiliates or referring
to this Agreement or the other Loan Documents without at least two (2) Business
Days’ prior notice to the Initial Lender and without the prior written consent
of the Initial Lender unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with the Initial Lender before issuing such
press release or other public disclosure. The Borrower consents to the
publication by the Initial Lender or any Lender of advertising material relating
to the financing transactions contemplated by this Agreement using the
Borrower’s name, product photographs, logo or trademark. The Initial Lender
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
SECTION .Headings.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
SECTION .Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under Applicable Law (collectively,
the “Charges”), shall be found by a court of competent jurisdiction in a final
order to exceed the maximum lawful rate (the “Maximum Rate”) that may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with Applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION .Additional Waivers.
(a)To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party hereunder shall not be affected by (i) the failure of any Credit
Party to assert any claim or demand or to enforce or exercise any right or
remedy against any other Loan Party under the provisions of this




--------------------------------------------------------------------------------




Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of any Credit Party.
(b)The obligations of each Loan Party, whether set forth hereunder or pursuant
to any Guarantee, to pay the Obligations in full hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason (other
than the indefeasible payment in full in cash of the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations, or otherwise. Without
limiting the generality of the foregoing, the obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of any
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations after termination of all Commitments to any
Loan Party under any Loan Document).
(c)To the fullest extent permitted by Applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations after the
termination of all Commitments to any Loan Party under any Loan Document. The
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and performed in full after the termination of Commitments
to any Loan Party under any Loan Document. Pursuant to Applicable Law, each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to Applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.
(d)Any indebtedness of any Loan Party now or hereafter held by any other Loan
Party or any Subsidiary thereof is hereby subordinated in right of payment to
the prior indefeasible payment in full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness. If any
amount shall erroneously be paid to any Loan Party or any such Subsidiary on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Lenders, to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement and
the other Loan Documents.
(e)Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. To the
extent applicable, each Loan Party waives all rights and defenses that such Loan
Party may have because the Obligations are secured by Real Estate




--------------------------------------------------------------------------------




which means, among other things: (i) a Credit Party may collect from any Loan
Party without first foreclosing on any Real Estate or personal property
Collateral pledged by a Loan Party; (ii) if any Credit Party forecloses on any
Real Estate pledged by any Loan Party, the amount of the Obligations may be
reduced only by the price for which that Real Estate is sold at the foreclosure
sale, even if the Real Estate is worth more than the sale price; and (iii) the
Credit Parties may collect Obligations from a Loan Party even if a Credit Party,
by foreclosing on any such Real Estate, has destroyed any right any Loan Party
may have to collect from the other Loan Parties. This is an unconditional and
irrevocable waiver of any rights and defenses any Loan Party may have because
the Obligations are secured by Real Estate. These rights and defenses include,
but are not limited to, any rights or defenses based upon Section 580a, 580b,
580d or 726 of the California Code of Civil Procedure. Each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.
(f)Each Loan Party hereby agrees to keep each other Loan Party fully apprised at
all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations, and in particular as to
any adverse developments with respect thereto. Each Loan Party hereby agrees to
undertake to keep itself apprised at all times as to the status of the business,
affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations, and in particular
as to any adverse developments with respect to any thereof. Each Loan Party
hereby agrees, in light of the foregoing mutual covenants to inform each other,
and to keep themselves and each other informed as to such matters, that the
Credit Parties shall have no duty to inform any Loan Party of any information
pertaining to the business, affairs, finances, or financial condition of any
other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or, to the extent applicable,
to provide Collateral for, Obligations of one or more of the other Loan Parties.
To the fullest extent permitted by Applicable Law, each Loan Party hereby
expressly waives any duty of the Credit Parties to inform any Loan Party of any
such information.
SECTION .Confidentiality.
(a)Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their Affiliates and their Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement and any actual or
prospective counterparty or advisors to any swap or derivative transactions
relating to the Loan Parties and the Obligations, (g) with the consent of the
Loan Parties or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Credit Party on a nonconfidential basis from a source other
than the Loan Parties. For the purposes of this Section, the term “Information,”
means all information received from the Loan Parties relating to their business,
other than any such information that is available to the Credit Parties on a
nonconfidential basis prior to disclosure by the Loan Parties provided that, in
the case of information received from the Loan Parties after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided




--------------------------------------------------------------------------------




in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)Each of the Loans Parties agrees to maintain the confidentiality of the
Lender Information (as defined below), except that Lender Information may be
disclosed (a) to their Affiliates and their Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, or (e) with the
consent of the Credit Parties. In the event that any Loan Party is permitted to
disclose Lender Information pursuant to clause (b) or (c) above, such Loan Party
will notify the Credit Parties as early as practicable prior to such disclosure.
For the purposes of this Section, the term “Lender Information,” means all
information received from the Loan Parties in connection with the Loan Documents
or set forth therein, including, without limitation, the identity of the Credit
Parties and their Affiliates. Any Person required to maintain the
confidentiality of Lender Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION .Patriot Act.
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the Act. The Borrower is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
SECTION .Foreign Asset Control Regulations.
Neither the advance of the Loans nor the use of the proceeds of any thereof will
violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
“Trading With the Enemy Act”) or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrower or its Affiliates (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




--------------------------------------------------------------------------------




AMERICAN APPAREL, INC.
as Borrower


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary


AMERICAN APPAREL (USA), LLC, as Facility Guarantor


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary


AMERICAN APPAREL RETAIL, INC., as Facility Guarantor


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary


AMERICAN APPAREL DYEING & FINISHING, INC., as Facility Guarantor


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary


KCL KNITTING, LLC, as Facility Guarantor


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary




FRESH AIR FREIGHT, INC., as Facility Guarantor


By:    /s/ Glenn A. Weinman            
Name: Glenn A. Weinman
Title: Executive Vice President, General Counsel and Secretary
LION/HOLLYWOOD L.L.C., as Initial Lender


By:    /s/ Jacob Capps            
Name: Jacob Capps
Title: President




--------------------------------------------------------------------------------




Schedule 1.01(a)
Lenders and Commitments
Lender
Commitment
Lion/Hollywood L.L.C.
$4,500,000


Address for Lion/Hollywood L.L.C.:


100 Wilshire Boulevard
Los Angeles, CA 90401
 







Schedule 3.01
Organization Information


Entity Name (as it appears on such Company’s Certificate)
Entity Type
Jurisdiction of Organization
Org ID No.
Tax ID No.
American Apparel, Inc.
Corporation
Delaware
4004038
20-3200601
American Apparel (USA), LLC
Limited Liability Company
California
200729010015
26-2368940
American Apparel Retail, Inc.
Corporation
California
C2605535
72-1577829
American Apparel Dyeing & Finishing, Inc.
Corporation
California
C2687444
41-2150324
KCL Knitting, LLC
Limited Liability Company
California
200023610152
95-4819518
Fresh Air Freight, Inc.
Corporation
California
C2527267
45-0533870











